Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 10 and 16, each recites the limitations “associated with a manufacturing process for manufacturing a product” (lines 3-4 for represented claim 1), “with at least one processor” (lines 8, 11, and 15 for represented claim 1), “wherein each parameter of the plurality of parameters” (line 13 for represented claim 1) that fail to provide sufficient antecedent basis, hence render the claim indefinite.


Claims 2-9 and 11-15 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claims 1 and 10 respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 1-15 are respectively drawn to a computer-implemented method and a system for optimizing a manufacturing process, hence falls under one of four categories of statutory subject matter (process/method, machines/products/apparatus, manufactures, and compositions of matter; Step 1). Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more (Step 2A).  
Independent claims 1 and 10 are non-verbatim but similar in claim construction, hence share the same rationale that the claimed inventions of each claims are directed to non-statutory subject matter as follows:
Each of claims 1 and 10 recites the steps of “generate a time-sequenced data structure…transform the time-sequenced data structure to a positionally-dimensioned data structure…determine a new value for the at least one process parameter value” that under its broadest reasonable interpretation, enumerates a mathematical process except for the recitation of a generic computer component (at least one processor). Other than reciting “at least one processor” to optimize a manufacturing process, nothing in the claims preclude the steps from the grouping of a mathematical concept.   As evidenced by the specification, the steps are determined based on mathematical calculations being carried out by at least one algorithm/model (e.g. machine learning models, linear models, and/or process optimization models) to optimize data (process and quality variables/inputs) to a new value (See Specification at [0018-0079]). The mere nominal recitation of a generic processor does not take the claim limitations out of the mathematic processes grouping. Thus, the claims recite a mental and/or mathematical process (Step 2A, Prong 1).  Claims 1 and 10 recite additional element “receive manufacturing data…comprising data from a plurality of data sources” that is a form of insignificant extra-solution activity where data inputs are necessary for all uses of the judicial exception as required to model/optimize the outputs. Furthermore, merely linking the judicial exception to a field of use [optimize the manufacturing process based on the new value] does not positively link the abstract idea into a practical application. The generic computer (processor) that performs the judicial exception is also recited at a high level of generality, and merely to automate the data processing. The combination of these additional elements are no more than mere instructions to apply the exception using the generic computer component (the processor).  Even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)). The additional element “receive manufacturing data” is an insignificant extra solution activity and do not amount to significantly more than an abstract idea because the court decision has determined this additional element to be well-understood, routine, and conventional when claimed in a merely generic manner to receive data (MPEP 2106.05(d)(ll)).  As such, claims 1 and 10 are not patent eligible (Step 2B).
Dependent claims 2-9 and 11-15 are also ineligible for the same reasons given with respect to claim 1 or 10. The limitations of claims 2-9 and 11-15 under its broadest reasonable interpretation, are abstract ideas that further enumerate the mental processing of data (e.g. information based on human’s observation, evaluation, judgement, and/or opinion; claims 5, 14 and 19) and/or the mathematical calculations (claims 2, 11, 17, 6, 15, 20) (Step 2A, Prong 1). The claims include additional elements that are further recited at a high level of generality and merely to define the type of data being processed (claims 3-4, 12-13 and 18). The additional elements are no more than mere instructions to apply the exception using a generic computer component (e.g. the processor). For these reasons, the claims fail to integrate the abstract idea into a practical application because they fail to impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)). The additional elements do not amount to significantly more than an abstract idea because the court decision have determined these additional elements to be well-understood, routine, and conventional when claimed in a merely generic manner to collect, receive, or output of data (MPEP 2106.05(d)(ll)).  As such, claims 2-9 and 11-15 are not patent eligible (Step 2B).
Claims 16-20 are drawn to “a computer program product” that does not fall within one of the four categories of patent eligible subject matter (Step 1). The computer program product is merely a set of instructions capable of being executed by a computer. The computer program product itself is not a process and without the non-transitory computer-readable medium, the computer program’s functionality is considered a nonstatutory functional descriptive material. Claim 16 recites of a non-transitory computer-readable medium including program instructions. However, claim 16 is drawn to a computer program product and the computer program product that comprises the non-transitory computer-readable medium is not a proper Beauregard/CRM type claim (e.g. a non-transitory computer readable storage medium storing instructions executable by a processor to perform the method). A computer program product is software per se and not a system or computer that can comprise a non-transitory computer-readable medium. Therefore, claims 16-20 as recited is not patent eligible. See MPEP § 2106(I).
(Note: If claims 16-20 are amended to fall under one of four categories of statutory subject matter, it would further be rejected based on claim limitations that are directed to a judicially recognized exception of an abstract, mathematical concept. Claims 16-20 would further be rejected under the same rationale as claims 1-10 as shown above.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1, 5-6, 10, 14-15, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. (CN 110263972, Published September 20, 2019).

With respect to claims 1, 10 and 16, Ren teaches a computer-implemented method, a system, and a non-transitory computer-readable medium to optimize a manufacturing process (method, system and CRM of product quality prediction, fig.8 and p.13), comprising:
receiving, with at least one processor (processor 21, fig.8), manufacturing data associated with a manufacturing process for manufacturing a product (production monitoring data in process of producing product, p.7), the manufacturing data comprising data from a plurality of data sources associated with a plurality of stages of the manufacturing process (data of a large amount of miscellaneous monitoring feature of the accumulation of the links in factory, p.7), the manufacturing data comprising values for a plurality of parameters including at least one process parameter value (monitoring feature of the accumulation of the links in factory such as temperature, p.7) and at least one quality parameter value (key feature data extracted in the production monitoring data of product such as product final mass, gets rid of interference, reduce data volume of subsequent processing and improve the accuracy of product quality, p.7); 
generating, with at least one processor, a time-sequenced data structure comprising the manufacturing data, wherein each parameter of the plurality of parameters is associated with a time in the time-sequenced data structure (temporal aspect data progress characteristic series processing, temporal aspect data contacted with time change for complete sampled data monitored, e.g. temperature to overall process is monitored with 7200 seconds, p.7); 
transforming, with at least one processor, the time-sequenced data structure to a positionally-dimensioned data structure based on timing data associated with the plurality of stages (obtains dimensional characteristic vector to carry out characteristic association process construct cross feature vector, p.8), wherein each parameter of the plurality of parameters is associated with at least one position (three different positions for 3 different temperatures of one dimensional characteristic vector each, p.8); 
determining, with at least one processor, a new value for the at least one process parameter value based on the positionally-dimensioned data structure and at least one algorithm (different one-dimensional characteristic vector binding in groups, creates new feature vector output, p.8, high dimensional input vector is handled with neural networks model, p.9); and 
optimizing the manufacturing process based on the new value (characteristic optimization processing is carried out to dense characteristic vector with multi-layer perception, p.9). 

With respect to claims 5, 14 and 19, Ren teaches further comprising detecting, with at least one processor, at least one outlier parameter value in the time-sequenced data structure or the positionally-dimensioned data structure (determines crucial sequential of fault characteristic vector data, p.10); and removing, with at least one processor, the at least one outlier parameter value (ranking to features and based on the predicted quality results, carries out dimensionality reductions to multiple time series vectors, p.10).

With respect to claims 6, 15 and 20, Ren teaches further wherein the at least one algorithm comprises a machine-learning algorithm configured to output the new value based on a model and at least one user input value (multilayer neural network for the quality prediction modeling, p.11, the quality prediction modeling can be located in user equipment hence provides with user’s input for control, p.14). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 3-4, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (CN 110263972, Published September 20, 2019) in view of Tamaoki et al. (JP 2006-173373).
With respect to claims 3-4, 12-13 and 18, Ren teaches wherein the plurality of parameters comprises: temperature (Ren: temperature, p.7-8), event time (Ren: time series, p.7,10), electrical arcing, gas flow, voltage, current, power, pressure, or any combination thereof.
But Ren does not teach wherein the manufacturing process comprises a glass manufacturing process and the product comprises a coated glass product.  
However, it is known by Tamaoki to teach of a manufacturing system of making a semiconductor product (Tamaoki: title) and furthermore teaches wherein the manufacturing product further comprises a glass manufacturing process and the product comprises a coated glass product (Tamaoki: glass substrate product, p.17).  
Because Tamaoki is also directed to a manufacturing process of making a product, in particular, determining the quality of the product (Tamaoki: p.15; Ren: abstract), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching that the manufactured product is of a glass substrate as taught by Tamaoki and combine with the manufacturing process of making a product as taught by Ren for the purpose of not limiting the target product to just a semiconductor product but also for glass substrate, MEMS, plasma panels, and liquid crystal panels (Tamaoki: p.17).


Allowable Subject Matter
Claims 2, 7-9, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome all above rejections and further rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious, which makes the following claims allowable over the prior art:
With respect to claims 2/1, 11/10 and 17/16, wherein transforming the time-sequenced data structure to the positionally-dimensioned data structure comprises: identifying, with at least one processor, a zone for each parameter of the plurality of parameters; determining, for each parameter, a time delay factor based on a length of the zone for the parameter and a line speed of the zone; and generating, with at least one processor, the positionally-dimensioned data structure using a data matrix transformation based on the time-sequenced data structure, the zone for each parameter, and the time delay factor for each parameter.  
With respect to claim 7, further comprising identifying, with at least one processor, a set of empty data entries in the time-sequenced data structure or the positionally-dimensioned data structure; determining, with at least one processor, a proportion of missing data by comparing a size of the set of empty data entries to the size of the time-sequenced data structure or the positionally-dimensioned data structure; and comparing, with at least one processor, the proportion of missing data to a predetermined tolerance threshold.  
With respect to claim 8/7/1, further comprising, in response to the proportion of missing data not satisfying the predetermined tolerance threshold, deleting the set of empty data entries from the time-sequenced data structure or the positionally- dimensioned data structure.  
With respect to claim 9/7/1, further comprising, in response to the proportion of missing data satisfying the predetermined tolerance threshold, imputing data into the set of empty data entries.  

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: Liu et al. (CN-109711714) and Carter et al. (US 6370437).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   October 18, 2022